UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF FOR THE QUARTERLY PERIOD ENDEDMarch 31, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission file number 000-24487 MIPS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 77-0322161 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification Number) 1, MOUNTAIN VIEW, CA 94043-1353 (Address of principal executive offices) Registrant’s telephone number, including area code: (650)567-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.
